UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6644


NEKITA ANTONIO WHITE,

                Plaintiff - Appellant,

          v.

DUNN, Correctional Officer; TWINE, Correctional Officer;
ROBERTS,   Correctional     Officer;  CARLENS,   Correctional
Officer; MCQUEEN, Correctional Officer; MOJET, Correctional
Officer;    JACKSON,     Correctional   Officer;   MASKELUNY,
Correctional Officer; PARHAM, Correctional Officer; WHALENS,
Correctional    Officer;    PIEARCE,  Correctional   Officer;
RAWLINGS, Correctional Officer; EZELL, Correctional Officer;
MOFFET, Correctional Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:10-cv-00349-TSE-IDD)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nekita Antonio White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nekita   Antonio      White       seeks      to   appeal    the    district

court’s order dismissing without prejudice his 42 U.S.C. § 1983

(2006) complaint for failure to follow the court’s earlier order

requiring him to particularize and amend his complaint. This

court   may    exercise     jurisdiction            only   over    final     orders,   28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders. 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial     Indus.     Loan   Corp.,         337    U.S.     541,    545-46    (1949).

Because White’s complaint lacked specificity and he failed to

remedy this fact by filing an amended complaint that articulated

adequate facts, we conclude that the order White seeks to appeal

is   neither    a   final   order    nor    an        appealable       interlocutory   or

collateral      order.      Generally           a     district     court’s      dismissal

without prejudice is not appealable.                    See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066 (4th Cir.

1993) (holding that a plaintiff may not appeal the dismissal of

his complaint without prejudice unless the grounds for dismissal

clearly indicate that no amendment in the complaint could cure

the defects in the plaintiff’s case).                      Accordingly, we dismiss

the appeal for lack of jurisdiction.                        We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3